Citation Nr: 0801669	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to VA educational assistance under Chapter 30, 
Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant served on active duty, to include from June 
1980 to December 1989 and from March 1996 to January 2004.  
She also served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in St. Louis, Missouri.  
In July 2007, the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.  The appellant entered onto active duty in June 1980; she 
contributed to the Veterans Educational Assistance Program 
(VEAP) under Chapter 32, Title 38, United States Code, and 
used some of her benefits in 1986 and 1987, while she was on 
active duty.

2.  The appellant applied to disenroll from VEAP in February 
1989; she obtained a refund of her remaining contributions, 
and was released from active duty in December 1989.

3.  The appellant reentered active duty in March 1996; 
between March 1996 and March 1997, she contributed $1,200 to 
the Montgomery GI Bill (MGIB) educational assistance program 
under Chapter 30, Title 38, United States Code.

4.  Nothing in the record reflects that the appellant made an 
election to receive MGIB benefits between November 1, 2000, 
and October 31, 2001; nor does the record reflect that she 
had her basic pay reduced by $2,700 within 18 months of such 
an election. 

5.  The appellant was last separated from active service in 
January 2004; the narrative reason for her separation was 
"completion of required active service."
 

CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3018A, 3018B, 3018C, 3221 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 21.5021, 21.7045 
(2007). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish basic eligibility for VA 
educational assistance under Chapter 30, Title 38, United 
States Code.  She concedes that she previously obtained VA 
educational assistance under Chapter 32 of Title 38.  She 
points out, however, that she discontinued her participation 
in that program and subsequently enrolled for Chapter 30 
benefits.  She essentially maintains that her Chapter 30 
enrollment should be viewed, not as a "conversion" of her 
Chapter 32 entitlement, but rather as a separate, distinct, 
and new application for educational assistance under Chapter 
30, premised on a new period of active duty.  She also points 
out that she was involuntarily retired in June 2004 because 
of a mandatory age limit.

I.  Preliminary Considerations

When this case was previously before the Board in July 2007, 
it was not clear from the appellate record whether the 
appellant had first entered onto active duty as a member of 
the Armed Forces after June 30, 1985.  Accordingly, the Board 
remanded the case for additional development.  The Board 
requested, among other things, that the agency of original 
jurisdiction (AOJ) send the appellant a notice letter 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)).  The Board also asked the AOJ to take 
action to verify all of the appellant's periods of service, 
to determine the nature of the service performed during each 
such period, and to obtain a complete copy of the appellant's 
service personnel record.

It appears clear that not all of the development requested by 
the Board has been completed.  On remand, the AOJ did obtain 
a DD Form 214 pertaining to one of the appellant's periods of 
service; from June 1980 to December 1989.  It did not send 
the appellant a VCAA notice letter, however.  Nor did it take 
action to verify the appellant's other periods of service, to 
determine the nature of the service performed during those 
periods, or to obtain a complete copy of her service 
personnel record.

Ordinarily, these sorts of omissions might warrant another 
remand.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998).  
However, it is now clear from the evidentiary record, as 
supplemented by the AOJ, that the appellant's claim must be 
denied as a matter of law.  See discussion, Part II, infra.  
Accordingly, there is no reason to undertake the additional 
development requested in the remand.  To do so would serve 
only to further delay the adjudication of this appeal, with 
no possibility of additional benefit flowing to the 
appellant.  See VAOPGCPREC 5-2004 (June 23, 2004) (holding 
that the notice and duty to assist provisions of the VCAA are 
inapplicable where, as here, undisputed facts render a 
claimant ineligible for the benefit claimed and further 
factual development could not lead to an award).

II.  The Merits of the Appeal

In general, persons serving on active duty on or after 
January 1, 1977, and before July 1, 1985, were eligible to 
participate in VEAP by enrolling during their period of 
active service and making the necessary contributions.  
38 U.S.C.A. § 3221 (West 2002).

The MGIB (Chapter 30) program was enacted in 1984.  As 
originally promulgated, the MGIB was primarily available to 
individuals who first became members of the Armed Forces or 
first entered onto active duty as members of the Armed Forces 
after June 30, 1985, and who met certain other requirements.  
See 38 U.S.C. § 1411, 1412 (1984).

In 1990, Chapter 30 was amended to allow certain personnel 
who were being involuntarily separated to enroll before their 
release from service.  See National Defense Authorization Act 
for Fiscal Year 1991, Pub. L. No. 101-510, 104 Stat. 1485 
(Nov. 5, 1990).  In order to qualify, the individual, among 
other things, must have undergone an involuntarily separation 
as that term is defined in Title 10.  See 38 U.S.C.A. § 3018A 
(West 2002 & Supp. 2007); 38 C.F.R. § 21.7045(a) (2007).

In 1992, Chapter 30 was amended to allow certain personnel 
who were being voluntarily separated to enroll before their 
release from service.  See National Defense Authorization Act 
for Fiscal Year 1993, Pub. L. No. 102-484, 106 Stat. 2315 
(Oct. 23, 1992).  In order to qualify, the individual, among 
other things, must have received voluntary separation 
incentives under Title 10.  See 38 U.S.C.A. § 3018B (West 
2002 & Supp. 2007); 38 C.F.R. § 21.7045(b) (2007).

The Veterans' Benefits Improvements Act of 1996, Pub. L. No. 
104-275, 110 Stat. 3322 (Oct. 9, 1996) extended eligibility 
for the Chapter 30 program to Chapter 32 participants.  In 
order to qualify, the individual, among other things, must 
have been a participant in the educational benefits program 
established under Chapter 32 on October 9, 1996.  See 
38 U.S.C.A. § 3018C (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 21.5021(e), 21.7045(d) (2007).

The Veterans Benefits and Health Improvement Act of 2000, 
Pub. L. 106-419, Pub. L. No. 106-419, 114 Stat. 1822 (Nov. 1, 
2000), extended eligibility for the Chapter 30 program to 
former Chapter 32 participants.  In order to qualify, the 
individual, among other things, must have made a Chapter 30 
election during the one-year period from November 1, 2000 to 
October 31, 2001, and must have paid $2,700, either through 
deductions from service pay or by payment to VA, within 18 
months of the election.  See 38 U.S.C.A. § 3018C (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 21.7045(e) (2007).

Following a review of the evidence in this case, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for VA educational assistance under Chapter 30, Title 
38, United States Code.  The evidence shows that the 
appellant entered onto active duty in June 1980.  She 
contributed to VEAP under Chapter 32, and used some of her 
benefits in 1986 and 1987, while she was on active duty.  In 
February 1989, she applied to disenroll from VEAP.  She 
obtained a refund of her remaining contributions, and was 
released from active duty in December 1989.

The appellant reentered active duty in March 1996.  
Apparently unaware of her prior active service before June 
30, 1985, the service department erroneously enrolled the 
appellant in the MGIB program.  Thereafter, between March 
1996 and March 1997, she contributed $1,200 to MGIB.  As 
noted above, Chapter 30 was amended in October 1996 to allow 
VEAP participants to convert their benefits to Chapter 30.  
However, inasmuch as the appellant had disenrolled from VEAP 
in 1989, she was not eligible for conversion under the 1996 
amendment.

Chapter 30 was again amended in November 2000 to allow former 
VEAP participants, such as the appellant, to enroll in the 
MGIB program.  However, as noted above, in order to qualify, 
the appellant, among other things, would have had to have 
made a Chapter 30 election during the one-year period from 
November 1, 2000 to October 31, 2001, and paid $2,700 into 
the program within 18 months of the election.  There is no 
suggestion on the current record that either of those things 
occurred.  As a result, she cannot be granted benefits under 
those amended provisions.

The law contains other provisions, outlined above, that 
extend Chapter 30 eligibility to certain individuals who are 
voluntarily or involuntarily discharged from service.  
However, in order to qualify, it must be demonstrated, among 
other things, that the individual seeking benefits was 
involuntarily separated, as that term is defined in Title 10, 
or that she received voluntary separation incentives under 
Title 10.  Here, the record shows that the appellant was last 
separated from active service in January 2004.  Although she 
maintains that her separation was "involuntary," inasmuch 
as she had reached the mandatory age for retirement, her DD 
Form 214 shows that the narrative reason for her separation 
was "completion of required active service," with Army 
Regulation 600-8-24, para. 2-7 cited as the sole authority 
for her release; there is absolutely no reference to an 
involuntary retirement, and no reference to voluntary 
separation incentives.  As a result, her claim cannot be 
granted under either of these provisions.

The Board is cognizant of the appellant's many years of 
honorable service to her country.  The Board also recognizes 
that the service department erred in handling her Chapter 
30 entitlement.  She was enrolled in MGIB in March 1996, when 
she had no legal eligibility for the program, and $1200 was 
improperly withheld from her pay.  Further, it is certainly 
conceivable that her failure to enroll in November 2000, when 
MGIB actually opened up to former VEAP participants, was due, 
at least in part, to the fact that she believed that she had 
already enrolled in the program in 1996.

Nevertheless, it is well established that the Board cannot 
grant educational assistance benefits based upon the failure 
of U.S. Government employees to provide accurate information 
regarding the requirements for eligibility.  See, e.g., 
Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (even assuming 
that VA has an obligation to provide veterans with accurate 
information about Chapter 30 benefits, "the remedy for 
breach of such an alleged obligation cannot involve payment 
of benefits where the statutory eligibility requirements for 
those benefits are not met").  Simply put, there is no 
statutory or regulatory authority whereby the Board can grant 
the appellant's claim.
 
As for the $1,200 the appellant has contributed to the MGIB 
program, the Board notes that VA has no authority to order a 
refund of money collected by the service department.  If the 
appellant seeks a refund, she should address her request to 
the appropriate office of the service department (in this 
case, the U.S. Army); an entity separate and apart from VA. 


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


